Citation Nr: 0637716	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-23 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
accidental gunshot wound to Muscle Group XI of the left leg, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel








INTRODUCTION

The veteran served on active duty from August 1968 to June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Boise, Idaho (RO).


FINDING OF FACT

The veteran's service-connected left leg gunshot wound 
residuals are manifested by no more than a moderate injury to 
Muscle Group XI.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling, for residuals of an accidental gunshot wound to 
Muscle Group XI of the left leg, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2001 satisfied the duty to notify 
provisions; an additional letter was sent in January 2006.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in November 2001, July 2003, and 
June 2005.  38 C.F.R. § 3.159(c) (4).  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's left leg gunshot wound residuals are evaluated 
under Diagnostic Code 5311.  38 C.F.R. § 4.73, Diagnostic 
Code 5311 (2006).  This Diagnostic Code contemplates provide 
evaluations for disability of Muscle Group XI, the posterior 
and lateral crural muscles, and muscles of the calf, which 
include (1) triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; 
(5) flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; and (8) plantaris.  The functions of these muscles 
are (1) propulsion and plantar flexion of the foot; (2) 
stabilization of the arch; (3) flexion of the toes; and (4) 
flexion of the knee.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally 38 C.F.R. § 4.73.  To that 
end, a noncompensable evaluation is warranted for a slight 
muscle injury, a 10 percent disabling evaluation for a 
moderate muscle injury, a 20 percent disabling evaluation for 
a moderately severe muscle injury, and a 30 percent disabling 
evaluation for a severe muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2006).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.  

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

The veteran asserts that the 10 percent disabling evaluation 
currently assigned under Diagnostic Code 5311 fails to 
contemplate the manifestations of his 
service-connected left leg gunshot wound residuals.  However, 
the cardinal signs and symptoms of more than a moderate 
muscle injury are not demonstrated by the overall evidence of 
record.  See 38 C.F.R. § 38 C.F.R. § 4.56.  For a 20 percent 
disability evaluation to be assigned, the evidence must show 
both that there is currently loss of deep fascia, muscle 
substance, or normal firm resistance of muscle, and loss of 
strength and endurance as compared to the sound side.  

The veteran's service medical records reflect that he had a 
deep penetrating wound from a single, accidentally fired 
ammunition round, and underwent debridement.  The June 1971 
physical profile record notes that there was no artery or 
nerve involvement, and his separation examination the same 
month noted that there was no sensory or motor deficit.  On 
VA examination in July 2003, there was some depression of the 
muscle tissue, a half-inch difference in the left calf 
compared to the right calf, and minimal loss of strength in 
the left leg as opposed to the right with regard to 
dorsiflexion, knee extension, and knee flexion.  However, the 
examiner noted that the loss of muscle and deep fasciae did 
not produce any significant functional weakness.  See 
38 C.F.R. §§ 4.40, 4.45 (2006).  Similarly, on orthopedic 
evaluation in May 2004, there was mild soft tissue wasting, 
but no atrophy or fasciculation of the calf muscle, and full 
motor strength, bilaterally.  Finally, on VA examination in 
June 2005, there was a half-inch differential in thigh 
circumference, but the calves were equal circumference, 
bilaterally, and the examiner found no atrophy of leg 
muscles.  Therefore, the Board concludes that an evaluation 
in excess of 10 percent disabling for the left leg gunshot 
wound residuals is not warranted under Diagnostic Code 5311.

The Board has also considered diagnostic codes pertaining to 
other Muscle Groups under which the veteran's gunshot wound 
residuals may be evaluated.  However, there is no evidence 
that the veteran's service-connected disability affects any 
other muscle groups within the leg, to include Muscle Groups 
X or XII.  See 38 C.F.R. § 4.71, Diagnostic Codes 5310, 5312 
(2006).  Additionally, none of the diagnostic codes 
pertaining to other leg disabilities under which the 
veteran's gunshot wound residuals may be evaluated provide 
for a higher evaluation.  The veteran's scar from the gunshot 
wound in question, an issue not currently on appeal, is 
already service-connected under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006), and in receipt of a separate 10 percent 
disabling evaluation.  

The Board has also considered the issue of whether the 
veteran's service-connected left leg gunshot wound residuals 
presents an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extraschedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that the evidence does not show that the 
veteran's service-connected left leg gunshot wound residuals 
interferes markedly with employment beyond that contemplated 
in the assigned rating, nor does it warrant frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Although the 
veteran was noted to use a cane and crutches during his June 
2005 VA examination, VA outpatient treatment records note 
that this was for assistance in walking due to the left knee 
medial meniscus tear.  Additionally, although the veteran had 
surgery in March 2006 to repair said meniscus tear, there is 
no evidence that the veteran ever underwent surgery 
specifically for his service-connected disability.  
Therefore, in the absence of such factors, the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  
Accordingly, the RO's decision not to refer this issue to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.

Because the evidence does not show that the veteran's 
residuals of an accidental gunshot wound to the left leg have 
resulted in more than a moderate injury to Muscle Group XI, 
the preponderance of the evidence is against his claim.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent disabling, for 
residuals of an accidental gunshot wound to Muscle Group XI 
of the left leg, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


